            Case 3:19-cv-05121-RJB-DWC Document 84 Filed 08/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10       MICHEAL JEFFERSON,
                                                             CASE NO. 3:19-CV-5121-RJB-DWC
11                               Plaintiff,
                                                             ORDER DENYING MOTION FOR
12               v.                                          COURT ORDER
13       MARGARET GILBERT, et al.,

14                               Defendants.

15
             Plaintiff Micheal Jefferson, proceeding pro se and in forma pauperis, initiated this civil
16
     rights action pursuant to 42 U.S.C. § 1983. See Dkt. 7. On June 15, 2020, Plaintiff filed a
17
     “Motion for Order to Allow that only Plaintiff has Sole Access to his Mail/with no Further
18
     Interference from William Lane and Counsel.” Dkt. 62. In the Motion, Plaintiff complains about
19
     the process for receiving his legal mail at Stafford Creek Corrections Center (“SCCC”). Id. He
20
     also complains about non-party William Lane’s conduct toward Plaintiff regarding Plaintiff’s
21
     legal mail. Id. Plaintiff requests the Court enter an order directing all documents to be provided
22
     directly to Plaintiff and that Plaintiff be required to sign for all legal mail deliveries. Id.
23

24

     ORDER DENYING MOTION FOR COURT
     ORDER - 1
           Case 3:19-cv-05121-RJB-DWC Document 84 Filed 08/13/20 Page 2 of 2



 1          The Supreme Court has “recognized that experienced prison administrators, and not

 2 judges, are in the best position to supervise the daily operations of prisons across this country.”

 3 Johnson v. California, 543 U.S. 499, 529 (2005). Here, Plaintiff is requesting the Court involve

 4 itself in the daily operations of SCCC and its decisions regarding the delivery of mail and

 5 documents. See Dkt. 62. The Court has reviewed the Motion and declines to insert itself into the

 6 daily operations of SCCC. See Jones v. North Carolina Prisoners’ Labor Union, Inc., 433 U.S.

 7 119, 125 (1977) (courts must give “appropriate deference to the decisions of prison

 8 administrators”). Therefore, the Court declines to enter an order directing all documents to be

 9 provided directly to Plaintiff and that Plaintiff be required to sign for all legal mail deliveries.

10          The Court further notes Mr. Lane is not a party to this lawsuit and the complaints raised

11 in the Motion are unrelated to the claims raised in the Amended Complaint. See Dkt. 17. If

12 Plaintiff wishes to pursue claims against Mr. Lane or related to his access to his legal documents,

13 he must file a separate § 1983 case.

14          Accordingly, Plaintiff’s Motion (Dkt. 62) is denied.

15          Dated this 13th day of August, 2020.


                                                           A
16

17
                                                           David W. Christel
18                                                         United States Magistrate Judge

19

20

21

22

23

24

     ORDER DENYING MOTION FOR COURT
     ORDER - 2
